THIS is a suit to cancel a deed on the ground of fraud. Judgment for plaintiff. Defendant brings the cause here for review.
The plaintiff in error contends, in effect, that the amended complaint fails to state a cause of action, and that the evidence is insufficient to support the decree. *Page 91 
As to the first contention, it is argued that the alleged false representations made by defendant below did not concern past or existing facts, so as to be actionable. According to the allegations of the amended complaint, plaintiff transferred to defendant certain real estate in consideration of defendant's assigning to plaintiff the right to manufacture and sell an article called a "hydro carbon burner," together with an improvement on the same, then existent, without which the article would be useless. It is alleged that to induce plaintiff to make the trade or exchange, defendant falsely represented that the burner, with the improvement, was of great value, and that "although the burner itself was of no value that with the improvement said burner would be a world beater." Whatever may be said of other representations of defendant, as set forth in the amended complaint, the representation above mentioned Was one of a material fact, and not a mere promise or opinion. It was actionable. Highfill v.Ermence, 73 Colo. 478, 216 P. 533. The amended complaint stated a cause of action.
The witness Breuch testified to the effect that defendant had represented to him that an improvement for the burner had been perfected and that she had the right to use the same. The plaintiff testified, among other things, to the effect that defendant represented to him that an improvement had been perfected for the burner and that it is a "world beater;" and that he would have the right to use the improvement in the manufacture and sale of the article. All this happened before plaintiff transferred his property to defendant. It seems that both parties understood that the burner was of but little value without some improvement which would prevent carbonizing, and that some device or improvement was essential to make the article marketable.
Questions as to falsity of, or reliance upon, any alleged false representations are not raised in the argument. The controversy is as to the nature of the representations, whether of a present material fact, or otherwise. The *Page 92 
record, when viewed in the light of the contentions made, contains sufficient evidence to support the decree. It follows, therefore, that the judgment must be, and it accordingly is, affirmed.
MR. JUSTICE CAMPBELL and ML JUSTICE SHEAFOR concur.